Citation Nr: 1226423	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  05-27 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a compensable rating prior to May 2, 2011, and in excess of 10 percent as of May 2, 2011 for hemopneumothorax secondary to residuals of a missile wound to the left anterior chest.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1967 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran requested to testify at a Board hearing in his August 2005 VA Form 9, and then withdrew this request in a July 2007 statement.  The Board may proceed with appellate review.  See 38 C.F.R. § 20.704(e) (2011).

During the pendency of this appeal, the Appeals Management Center (AMC) issued a March 2012 rating decision assigning a 10 percent rating for the Veteran's hemopneumothorax effective May 2, 2011, the date of a VA examination showing increased disability.  Because this increased rating does not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal). 

The Board remanded this claim for further development in May 2008 and April 2011.  It now returns for appellate review.

The Board notes that in its April 2011 decision, it restored the separate 10 percent rating for residual scarring of the left chest, which the Board found was protected and therefore could not be subsumed in the 20 percent evaluation assigned under 38 U.S.C.A. § 4.73, DC 5321 (2011).  See 38 C.F.R. § 3.951 (2011).  A review of the code sheet of the March 2012 rating decision does not show that this rating has yet been restored.  This issue is referred to the RO for appropriate action. 



FINDINGS OF FACT

1.  Throughout the pendency of this claim, the Veteran's hemopneumothorax has been manifested by FEV-1 (Forced Expiratory Volume in one second) of greater than 80 percent of predicted value, FEV-1/FVC (ratio of Forced Expiratory Volume in one second to Forced Vital Capacity) of greater than 80 percent, and DLCO (SB) (Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method) between 66 and 80 percent of predicted value. 

2.  There is no evidence of maximum exercise capacity less than 15 ml/kg/min of oxygen consumption, cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, one or more episodes of acute respiratory failure, or the requirement for outpatient oxygen therapy. 


CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent, but no higher, for a hemopneumothorax have been met throughout the pendency of this claim.  See 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.96, 4.97, Diagnostic Code 6843 (2011). 

2.  The criteria for a rating in excess of 10 percent for a hemopneumothorax have not been met.  See 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.96, 4.97, Diagnostic Code 6843 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In order to satisfy the first notice element in an increased rating claim, VA must notify the claimant that he needs to provide or request VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I), overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (Vazquez-Flores II).  Further, the claimant must be notified that a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  The Court has held that except when VCAA notice as to how to substantiate an increased-rating claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores, 24 Vet. App. at 106-07.  

Here, prior to the initial rating decision in this matter, a December 2003 letter informed the Veteran that the evidence must show that his disability had gotten worse.  This letter also gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Further, a February 2009 letter provided all notice required under Vazquez-Florez with respect to claims for increased ratings.  See Vazquez-Flores, 24 Vet. App. at 97-103.  Although this letter was not sent prior to initial adjudication of the Veteran's claim, the Veteran had an opportunity to respond with additional argument and evidence before his claim was subsequently readjudicated and a supplemental statement of the case (SSOC) issued in November 2010 and March 2012.  Thus, the Veteran's claim has not been prejudiced by any delay in notification.  See Mayfield, 499 F.3d at 1323.  Therefore, the Board concludes that the duty to notify has been satisfied. 

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have also been obtained, to the extent possible.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant records on the Veteran's behalf.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, pursuant to the Board's April 2011 remand directive, an appropriate VA respiratory examination was performed most recently in May 2011.  The Board finds that this examination is adequate for rating purposes, as the examiner reviewed the claims file and relevant medical history, examined the Veteran and recorded the pertinent clinical findings, and described the Veteran's disability and resulting functional impairment in sufficient detail to enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124).  By the same token, the Board finds that there was substantial compliance with its remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veteran has not stated and there is no other evidence indicating that there has been a material change in the severity of the Veteran's hemopneumothorax since he was last examined.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Veteran claims entitlement to a compensable rating prior to May 2, 2011, and in excess of 10 percent as of May 2, 1011 for a hemopneumothorax.  For the following reasons, the Board finds that a 10 percent rating, but no higher, is warranted throughout the pendency of this claim.  However, the criteria for a rating in excess of 10 percent have not been met. 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

During the pendency of this appeal, VA amended the ratings schedule concerning respiratory conditions effective October 6, 2006. See 71 Fed. Reg. 52457 (2006). Specifically, VA added provisions that clarify the use of pulmonary function tests (PFT's) in evaluating respiratory conditions under diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845.  A review of the regulatory changes reveals that such changes which are pertinent to this claim are non-substantive in nature, and merely interpret already existing law. 

The Veteran's respiratory disorder has been evaluated under Diagnostic Code (DC) 6843, which pertains to the evaluation of pneumothorax and other traumatic chest wall defects.  See 38 C.F.R. § 4.97.  Evaluations under DC 6843 are based on the General Rating Formula for Restrictive Lung Disease (General Rating Formula).  See id.  Under the General Rating Formula:

A 100 percent rating is assigned for an FEV-1 less than 40 percent of predicted value, or the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40 percent predicted, or maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or right ventricular hypertrophy, or pulmonary hypertension (shown by Echo or cardiac catheterization), or episode(s) of acute respiratory failure, or the requirement for outpatient oxygen therapy.  

A 60 percent evaluation is assigned for an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or DLCO (SB) of 40 to 55 percent predicted, or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  

A 30 percent rating is assigned for an FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent predicted.  

A 10 percent evaluation is assigned for an FEV-1 of 71 to 80 percent, or; FEV-1/FVC of 71 to 80 percent, or DLCO (SB) 66 to 80 percent predicted.  
Id.  

The General Rating Formula also provides that the primary disorder may be evaluated in the alternative.  Id.  Further, a 100-percent rating shall be assigned for pleurisy with emphysema, with or without pleurocutaneous fistula, until resolved.  Id., Note (1).  Following episodes of total spontaneous pneumothorax, a rating of 100 percent shall be assigned as of the date of hospital admission and shall continue for three months from the first day of the month after discharge.  Id., Note (2).  Gunshot wounds of the pleural cavity with bullet or missile retained in the lung, pain or discomfort on exertion, or with scattered rales or some limitation of excursion of diaphragm or of lower chest expansion shall be rated at least 20-percent disabling.  Disabling injuries of the shoulder girdle muscles (Groups I to IV) shall be separately rated and combined with ratings for respiratory involvement.  However, involvement of Muscle Group XXI (DC 5321) will not be separately rated.  Id., Note (3).  

In evaluating certain respiratory disorders, including the one at issue, pulmonary function tests are required, except in the following circumstances: (i) when the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less; if a maximum exercise capacity test is not of record, evaluation is based on alternative criteria; (ii) when pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed; (iii) when there have been one or more episodes of acute respiratory failure; (iv) when outpatient oxygen therapy is required.  38 C.F.R. § 4.96(d)(1). 

Post-bronchodilator results are required when pulmonary function tests are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  See 38 C.F.R. § 4.96(d)(4).  In applying the rating criteria, post-bronchodilator results are to be used unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case the pre- bronchodilator values should be used for rating purposes. 38 C.F.R. § 4.96(d)(5).  Therefore, only the better of the two results will be discussed below. 

Turning to the evidence of record, the RO first received the Veteran's claim for an increased rating for a hemopneumothorax in March 2004.  It should be noted that VA regulations allow for the assignment of an increased rating up to one year prior to the receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred. 38 C.F.R. §§ 3.157 , 3.400(o)(2). The Board will review the evidence on file as of March 2003.  

An April 2003 VA pulmonary function test (PFT) reflects an FEV-1 of 100 percent of predicted value and FEV-1/FVC of 82 percent.  The Veteran's DLCO (SB) result was not recorded.  The examiner considered the PFT to be normal.

A February VA 2004 PFT reflects an FEV1 of 97 percent of predicted value, and FEV-1/FVC of 83 percent.  The Veteran's DLCO (SB) result was not recorded.

An October 2008 VA PFT reflects an FEV-1 of 94 percent of predicted value and FEV-1/FVC of 112 percent.  The Veteran's DLCO (SB) result was not recorded.  The examiner considered the PFT to be normal.

The May 2011 VA examination report reflects a pulmonary function test (PFT) showing an FEV-1 of 98 percent of predicted value, an FEV-1/FVC of 86 percent, and a DLCO (SB) of 67 percent.  The examiner interpreted the PFT as normal except for a mildly decreased DLCO (SB).  In terms of the Veteran's functional impairment, the examiner noted that the Veteran's activity was limited by exertional dyspnea.  He could walk up basement steps at home but had to stop halfway to catch his breath before completing the ascent.  He was able to mow his small yard with a walking mower, but took two days to do it with frequent stops due to dyspnea.  For exercise, he walked around a one-block circle, then stopped to catch his breath, and then walked another circle several days a week.  He was able to push a shopping cart through the grocery store without stopping to sit and rest.  He was able to carry grocery bags into the house and could carry a laundry basket.  The examiner observed that there was no coughing, wheezing, dyspnea, hoarseness, or sniffling during the entire visit.  On examination, the Veteran's lung sounds were full and equal with no splinting.  There were scattered course pops and low-pitched rhonchi over the left lung, but no wheezes or focal crackles.  The right lung had rare rhonchi, but no wheezing or focal crackles. 

In carefully reviewing the pertinent evidence of record, as discussed above, the Board finds that a 10 percent rating is warranted throughout the pendency of this claim based on the Veteran's DLCO (SB) results.  In this regard, the agency of original jurisdiction (AOJ) had assigned a 10 percent rating effective May 2, 2011 based on the Veteran's DLCO (SB) of 67 percent as reflected in the May 2011 VA examination report.  Under the General Rating Formula, a 10 percent rating is assigned when the DLCO (SB) is 65 to 80 percent predicted.  See 38 C.F.R. § 4.97, DC 6843.  As the Veteran's DLCO (SB) of 67 percent fell within this range, the 10 percent rating was appropriate.  See id.

However, the Board notes that the Veteran's DLCO (SB) was not previously tested or recorded.  Indeed, the Board had remanded this claim in April 2011 in order to obtain this result.  Under 38 C.F.R. § 4.96(d)(2) (2011), if the DLCO (SB) is not of record, the examiner must explain why the test would not be useful or valid in a particular case in order for the Board to be able to evaluate the Veteran's respiratory disorder based on alternative criteria.  Because the Veteran's DLCO (SB) was not previously tested without any explanation from the examiner, and because the Veteran's other PFT results as shown above were not significantly poorer in May 2011 than they were in previous tests, and indeed sometimes better, the Board resolves any doubt in the Veteran's favor and assumes that a DLCO (SB) falling within the range of 65 to 80 percent would likely have been recorded in previous VA examination reports had it been tested.  The Veteran should not be penalized for VA's failure to obtain the relevant testing in previous examinations.  Accordingly, giving the Veteran the benefit of the doubt, a 10 percent rating is warranted throughout the pendency of this appeal.  See id.; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The Board finds that the criteria for rating in excess of 20 percent have not been met.  At the outset, the Board recognizes that the Veteran's hemopneumothorax stemmed from an open missile wound of the left anterior chest.  As noted above, under the General Rating Formula, gunshot wounds of the pleural cavity with bullet or missile retained in the lung, pain or discomfort on exertion, or with scattered rales or some limitation of excursion of diaphragm or of lower chest expansion shall be rated at least 20-percent disabling.  See 38 C.F.R. § 4.97, DC 6843, Note (3).  However, a 20 percent rating has already been assigned under 38 C.F.R. § 4.118, DC's 5302 and 5303 based on the original injury leading to the hemopneumothorax.  As discussed in the Board's April 2011 decision addressing the Veteran's muscle injury, examinations of the Veteran's muscles during the pendency of this claim have been normal, with no objective findings of impairment of the muscles or limitations of the upper extremities due to a muscle injury.  The 20 percent rating assigned reflects the severity of the initial wound and the Veteran's subjective complaints of pain and weakness.  Thus, to assign a 20 percent rating under Note (3) of the General Rating Formula in addition to the 20 percent rating assigned under DC's 5302 and 5303 for the hemopneumothorax would effectively compensate the Veteran twice for the same disability in violation of the rule against pyramiding.  See 38 C.F.R. § 4.14.  Thus, a 20 percent rating is not warranted under Note (3) of the General Rating Formula.

There is no evidence during the pendency of this claim of FEV-1 less than 70 percent of predicted value, FEV-1/FVC of less than 70 percent, or DLCO (SB) less than 66 percent.  A maximum exercise capacity test is not of record.  There is also no evidence of cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, one or more episodes of acute respiratory failure, or the requirement for outpatient oxygen therapy.  Accordingly, a rating in excess of 10 percent is not warranted under the General Rating Formula.  See 38 C.F.R. § 4.97, DC 6843. 

The Board has considered the Veteran's contention that his hemopneumothorax is more disabling than contemplated by a 10 percent rating under DC 6843.  However, while the Veteran is competent and credible with regard to his subjective complaints, his contention is outweighed by the objective medical evidence showing the true severity of this disability as reflected in the VA examination reports and pulmonary function tests.  In this regard, the Board finds that VA examiners and physicians have the training and medical expertise necessary to perform the appropriate tests and provide an accurate clinical assessment as to the degree of impairment associated with the Veteran's disability.  Therefore, greater evidentiary weight is placed on the findings in the VA examination reports than the Veteran's lay statements. 

As discussed above, there is no evidence showing that the Veteran is entitled to a rating in excess of 10 percent at any point since his claim for an increased evaluation.  Thus, staged ratings are not appropriate for the relevant time frame.  See Hart, 21 Vet. App. at 509-10.

The Board has considered whether to the address the issue of a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2011).  In Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), the Court held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the issue of whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Here, the Veteran has not stated and the evidence of record does not otherwise suggest that he is prevented from engaging in substantially gainful employment due to his hemopneumothorax.  Thus, the Board finds that the issue of entitlement to TDIU has not been raised.  See id.

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2011); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected hemopneumothorax is contemplated and reasonably described by General Rating Formula, which is based on pulmonary function tests.  See 38 C.F.R. § 4.97, DC 6843.  The Board finds that the Veteran's dyspnea on exertion is an expected concomitant of a respiratory disorder and does not reflect symptoms or functional impairment not already contemplated by the rating criteria.  Moreover, the Veteran's related disabilities of muscle pain and weakness and a chest scar have been separately compensated, as addressed in the Board's April 2011 decision.  The Veteran does not have symptoms associated with his hemopneumothorax that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, the Board finds that a comparison of the Veteran's symptomatology and functional impairment with the schedular criteria does not indicate that his hemopneumothorax presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore referral for extraschedular consideration is not warranted.  See id.

In conclusion, the Board finds that the criteria for a 10 percent rating have been met throughout the pendency of this appeal.  However, the preponderance of the evidence weighs against assignment of a rating in excess of 10 percent either before or after May 2, 2011.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating in excess of 10 percent for the Veteran's hemopneumothorax is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to a 10 percent rating, but no higher, for a hemopneumothorax is granted for the entire period on appeal, subject to the laws and regulations governing payment of monetary benefits. 

Entitlement to a rating in excess of 10 percent for hemopneumothorax is denied. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


